Citation Nr: 1643110	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include arthritis and carpal tunnel syndrome, to include as secondary to cervicalgia, lower neck pain.

2.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) with depression prior to April 11, 2014, and greater than 50 percent, thereafter.

3.  Entitlement to an initial compensable disability rating for service-connected migraine headaches prior to March 17, 2014, and greater than 30 percent, thereafter.

4.  Entitlement to an initial disability rating greater than 30 percent for service-connected cervicalgia, lower neck pain.

5.  Entitlement to an initial disability rating greater than 20 percent for service-connected degenerative disc disease/spondylosis of the thoracolumbar spine.

6.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease of the right knee.

7.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease of the left knee.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1990 and from July 1992 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The January 2009 rating decision, in pertinent part, denied service connection for numbness and tingling of the bilateral fingers; and granted service connection for degenerative disc disease/spondylosis of the thoracolumbar spine, assigning an initial 10 percent disability rating; cervicalgia, lower neck pain, assigning an initial 10 percent disability rating; degenerative joint disease of the right knee, assigning an initial 10 percent disability rating; degenerative joint disease of the left knee, assigning an initial 10 percent disability rating; and migraine headaches, assigning an initial 10 percent disability rating.  In March 2009, the RO granted service connection for PTSD with depression, assigning an initial 10 percent disability rating.  The RO assigned an effective date of November 1, 2008, for each disability.  The Veteran timely expressed disagreement with the denial of service connection and with each assigned initial disability rating and perfected a substantive appeal.

During the pendency of the appeal, by rating action dated in January 2010, the RO increased the disability rating for the service-connected thoracolumbar spine disability and PTSD with depression to 20 and 30 percent, respectively, effective November 1, 2008.  By rating action dated in August 2011, the RO increased the disability rating for the service-connected cervicalgia to 30 percent, effective November 1, 2008.  In December 2015, the RO determined that the service-connected migraine headaches warranted a 30 percent disability rating, effective as of March 17, 2014; and that the service-connected PTSD with depression warranted a 50 percent disability rating, effective as of April 11, 2014.  As these increased disability ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, these claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was previously before the Board in January 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, as to the issues being decided, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral hand disability; entitlement to initial increased disability ratings for the knees, back, and neck disabilities; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, over the entire course of the period on appeal, the service-connected PTSD with depression has been manifested by occupational and social impairment with reduced reliability and productivity; it has not been manifested by occupational and social impairment, with deficiencies in most areas.

2.  Resolving all reasonable doubt in the Veteran's favor, over the entire course of the period on appeal, the service-connected migraine headaches have occurred on average at least once a month and were accompanied by nausea, and light and sound sensitivity more nearly approximating disability tantamount to characteristic prostrating attacks occurring on an average once a month over several months; the migraine headaches have not been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating for service-connected PTSD with depression, for the period on appeal prior to April 11, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating greater than 50 percent for service-connected PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial 30 percent disability rating for service-connected migraine headaches, for the period on appeal prior to March 17, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

4.  The criteria for a disability rating in excess of 30 percent for service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In various correspondence provided by VA, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The claims for increased initial disability ratings decided herein arise from initial grants of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran has been notified of the type of evidence needed to substantiate each claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in January 2014 in order to obtain outstanding VA treatment records and afford the Veteran VA examinations.
Thereafter, additional VA treatment records were associated with the claims file,  and the Veteran was afforded VA examinations in March and April 2014.  Thus, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

PTSD With Depression

The Veteran's service-connected PTSD with depression is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social 
 impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental 
 disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 50 to 60 as determined by VA examiners dating from 2008 to 2015. These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA had adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 relates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)  Id.

The Veteran seeks a disability rating in excess of the currently assigned 30 percent 
for his service-connected PTSD with depression prior to April 11, 2014, and greater than 50 percent since then.  His claim for service connection was received in November 2008.

A VA examination report dated in February 2009 shows that the Veteran reported experiencing clinically significant symptoms of depression.  He described trying to make efforts to do pleasurable things that would provide a temporary boost in mood.  He also endeavored to project a positive image for the benefit of his loved ones.  He endorsed chronic low mood, episodes of tearfulness, and a persistent urge to isolate.  He had gone from being engaged in life to just existing.  He denied recent suicidal ideation.  He reported persistent low motivation, anhedonia, and low energy.  He was no longer enthused by food.  He had a limited libido, and continued having problems with erectile dysfunction.  He would spend the entire day in bed at least once per week.  He described having hypervigilance, depression, tearfulness, a low mood, low energy, a desire to isolate yourself from others, intrusive thoughts, avoidance of war related materials, and continued problems sleeping.  Daily chores were often over-taxing.  He described an excellent relationship with past co-workers, no loss in productivity at work, helping his parents manage their household, managing rental property, and having a great relationship with his children.  He was less interested in hobbies. 

Mental status examination revealed that he was neatly groomed and clean in appearance.  Psychomotor activity was unremarkable.  Speech was unremarkable.  He was cooperative and had appropriate affect.  Mood was anxious and depressed.  Orientation was intact to person and time.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  He reported reliving past experiences then going three to five days without intrusive thoughts.  He also noted reports of having done well at work until being laid off, having fantastic friends, dating selected women, still having a good relationship with his ex-wife, and having occasional panic attacks although he really had no problems with going out in public or shopping.  The examiner indicated that there was mild to moderate social and occupational impairment found and that fatigue was considered to be a part of the depression associated with the PTSD.  The diagnosis was PTSD and depressive disorder, not otherwise specified.  The examiner noted that the PTSD symptoms were mild to moderate, and that the depressive symptoms were moderate.

VA outpatient treatment records dated from June 2009 to November 2012 show intermittent treatment for symptoms associated with PTSD and depression.  GAF scores during this period ranged from 55 to 60.

A VA examination report dated in February 2011 shows that the Veteran was being treated for depression for which he was taking medication.  Physical evaluation revealed that he was appropriately dressed.  Psychomotor activity was restless and he was pacing.  Speech was spontaneous and rapid.  He was cooperative.  Affect was full; mood was anxious; and attention was intact.  He was oriented in all spheres.  Thought process was rambling and content unremarkable.  There were no delusions.  He understood the outcome of behavior.  Intelligence was average.  He understood that he had a problem.  There were no hallucinations or sleep impairment. He did not exhibit inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  Impulse control was fair.  He maintained minimum personal hygiene, and there were no problems with activities of daily living.  Memory was within normal limits.

With specific regard to the PTSD, he would experience recurrent and intrusive 
distressing recollections of his traumatic event, including images, thoughts, or perceptions.  He would endeavor to avoid thoughts, feelings, or conversations associated with the trauma.  He would experience persistent hypervigilance.  Chronic mild symptoms of PTSD would manifest two to three times weekly over the preceding two years.  He was unclear about the onset or progression of his symptoms at times avoiding answering the questions.  He would exhibit poor judgement in social situations involving confrontation.  He would have anxious thoughts, paranoia, racing thoughts, and flashbacks.  He had reduced productivity at work, absenteeism, and reduced concentration.  He was depressed with anxious mood, and a loss of any joy or enjoyment in life.  The diagnosis was major depressive disorder.  A GAF of 60 was assigned.  The depression was said to be secondary to the PTSD.  His prognosis for improvement of condition and in functional status was said to be moderate.  There was no total occupational and social impairment, but there was reduced reliability and productivity due to PTSD symptoms.  The examiner noted that he might still be able to work, but that if he was unable to work, it would not be due to psychiatric disability.  The examiner reiterated that he had poor judgement in social situations involving confrontation; anxious thoughts, paranoia, racing thoughts, and flashbacks; reduced productivity at work, absenteeism, and reduced concentration; and depressed and anxious mood, and loss of any enjoyment in life.

VA outpatient treatment records dated in February 2013 show continued treatment for symptoms associated with PTSD and depression.  GAF scores during this period ranged from 70 to 75.

A VA examination report dated in March 2013 shows that the Veteran was diagnosed with PTSD and a GAF of 50 was assigned.  The examiner noted that the Veteran's concentration, irritability, and memory problems could be related to either traumatic brain injury or PTSD, and could not be parsed out without resorting to mere speculation.  He was said to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He did not have total occupational and social impairment.  His main problems in his relationship with his work would be his irritability, memory and concentration.  He was having problems with his wife due to
feelings of being detached, difficulty showing loving feelings, and irritability.  His relationship with his wife was said to be fair, but his relationship with his children was described as excellent.  He had two close friends that he could confide in, and had 10 friends jointly with his wife.  He stated that he had not worked since September 2012 when he quit his job in tractor supply due to overwhelming anxiety.  He described anxiety causing problems with interacting with customers. He reported not going into work 15 days in his last six months of work due to anxiety.  He indicated that he had worked in this job for 20 months.  He added
that prior to that job, he worked in aircraft cleaning for one and a half years, being
fired for having a vehicle accident due to reduced concentration.

He was said to experience recurrent and distressing recollections of his traumatic event, including images, thoughts or perceptions, and recurrent distressing dreams of the event.  He would have intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He would have physiological reactivity on exposure to internal or external cues
that symbolize or resemble an aspect of the traumatic event.  He would undertake efforts to avoid thoughts, feelings or conversations associated with the trauma; and efforts to avoid activities, places or people that arouse recollections of the trauma.  He had markedly diminished interest or participation in significant activities.  He had feelings of detachment or estrangement from others and a restricted range of affect.  He would experience difficulty falling or staying asleep; irritability or outbursts of anger' difficulty concentrating; hypervigilance; and exaggerated startle response.  The PTSD symptoms were said to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

His PTSD symptoms were said to include depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner concluded that based on PTSD, the Veteran would not be able to secure and maintain gainful employment at this time.  This would be based on his high level of anxiety, irritability, anger, and concentration.  He would need a job with no contact with customers and no need for concentration, which did not seem viable.

A VA examination report dated in April 2014 shows that the Veteran was diagnosed with PTSD, major depressive disorder, obstructive sleep apnea, and no personality disorder.  The examiner indicated that there was significant overlap among symptoms of the diagnoses, and that it would be impossible and artificial to attempt to attribute psychiatric symptoms to one or the other diagnosis.  The examiner indicated that the Veteran had total occupational and social impairment.  The Veteran was said to feel nervous, anxious, and jumpy.  He would have panic attacks.  He was irritable and angry.  He would find himself fearful or scared.  He would avoid going into his basement, and avoid disturbing material on television. He endorsed poor memory and concentration.  He would have daytime flashbacks approximately every two weeks.  He would have daytime intrusive memories.  He would avoid crowds and loud noises, war movies, or violent movies.  He also noted that he stayed away from restaurants that served curry because it reminded him of Afghanistan.  He would startle easily.  Others would tell him that he loses awareness during conversations, and lose his train of thought.  He would feel sad, depressed, and tearful.  He would feel that others were watching him.  He did not drive a car, and felt uncomfortable driving.  He denied any history of suicidal  ideation, homicidal ideation, suicide attempts, self-destructive or cutting behavior,
hypomanic or manic episodes, paranoid symptoms, delusions, delusions of reference, thought broadcasting, thought insertion, thought reading, or bizarre thoughts.  His appetite was good, but had lost 17 pounds over the preceding three months.  He would sleep approximately 10 to 12 hours per night but did not
feel rested on awakening.  He would be awakened by nightmares approximately two nights per week, without change in frequency or severity.  His libido had been reduced, and he has had no sexual activity in the past year.

His PTSD symptoms were said to be manifested by recurrent, involuntary, and intrusive distressing memories of the traumatic events; recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic events; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events.  He would experience avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; and avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories,
thoughts, or feelings about or closely associated with the traumatic events.  He would also experience irritable behavior and angry outbursts (with little or no
provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  The PTSD symptoms were said to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His PTSD symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a
work like setting.

Mental status examination revealed that the Veteran arrived promptly for his appointment.  He was casually, but neatly dressed, wearing a short-sleeved knit shirt and jeans.  His hair was neatly trimmed and he wore one to two days' growth of beard.  He was otherwise well groomed.  He had a moderately protuberant abdomen.  When he greeted the examiner, his right hand was locked in a fist and remained so for most of the interview.  His leg, arm, and torso were shaking throughout the interview.  There were occasional sudden spasms.  He spoke with a mild stammer.  From the beginning of the interview, he was frequently apologetic but this stopped after the first 10 to 15 minutes of the interview.  He spoke with a mild regional accent consistent with his stated up bringing in New York.  He was of average intelligence.  He generated some humor and responded to humor easily,  appropriately, and heartily.  He developed an excellent rapport with the examiner. He spoke in a volume and tone appropriate to the content and setting of the  interview.  He was able to remain seated for the entire interview and did not appear in pain or physical discomfort other than as a result of the shaking and spasms.
Despite his good humor and development of rapport, he, nonetheless, appeared severely anxious.  His affect was not labile or bizarre, and was appropriate to the content of the interview.  There were no affective displays or tearfulness.  His mood was, by his description, "nervous."  He denied suicidal or homicidal ideation, auditory or visual hallucinations.  There was no evidence of psychosis.  Thought
was coherent and logical without abnormalities of form or content.  No cognitive deficits were apparent during the interview.  The examiner concluded that there had been no significant change since the March 2013 VA examination, and that the Veteran would not be able to compete in the open job market, or if he were able to secure employment, he would not be able to maintain gainful employment as a result of his current symptoms.  The examiner assigned a GAF of 50.  The Veteran was said to be capable of managing his financial affairs.

At the onset, the Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during this appeal period, the severity of the Veteran's symptomatology has been relatively constant, therefore, additional staged ratings are not warranted.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 119.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased disability rating for disability due to PTSD with depression to 50 percent over the entire appeal period, despite the fact that at times during the appeal period, the symptoms may not have always met the criteria for the 50 percent disability rating.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD and depression was manifested predominantly by symptoms no more severe than the following: depressed mood and affect, decreased motivation, impaired concentration, slight memory loss, irritability, poor anger management, hypervigilance, exaggerated startle response, anxiety, sleeping impairment, nightmares, panics attacks, and difficulty in establishing and maintaining effective work relationships.  These symptoms more closely approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130.  Although he did not exhibit all of the symptomatology consistent with a 50 percent disability rating, resolving all doubt in favor of the Veteran, the Board finds that overall, his disability picture over the entire course of the appeal meets the criteria for a 50 percent disability rating.  See Mauerhan, 16 Vet. App. at 442.

The Board has reviewed the objective findings reported by medical professionals since the Veteran filed his claim in November 2008.  At no point during the appeal period does the Veteran's overall PTSD symptomatology meet the criteria for a disability rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher ratings.  Specifically, the evidence does not show such symptoms as speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene, as associated with a 70 percent disability rating.  Nor does the evidence demonstrate that the Veteran gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While the VA examiner in April 2014 suggested that the Veteran exhibited total occupational and social impairment, he then assigned a GAF of 50 which is suggestive of only serious symptoms or serious impairment in social and occupational functioning, but not total impairment.  He further indicated that there had been no significant change since the March 2013 VA examination which had found the Veteran to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, but not total impairment.  The fact that the Veteran may have exhibited one or two symptoms listed among the criteria for one of the higher disability ratings at 38 C.F.R. § 4.130 does not mean that his overall disability picture more closely approximates the criteria for either of the higher ratings. 

In addition, the Board has considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the appeal process, the Veteran has received GAF scale scores ranging between 50 and 75. Such scores are indicative of no more than predominantly moderate or lesser symptoms.  These scores do not indicate predominantly severe symptoms, which must be shown to warrant the higher, 70 percent disability rating. 

The objective medical findings recorded and tracked throughout the appeal period most closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The GAF scores assigned are consistent with such a conclusion. Moreover, the Veteran's disability due to his PTSD symptomatology has been evaluated as resulting in significant impairment by the medical professionals that have performed a full clinical evaluation. 

In sum, considering all applicable rating criteria, the Board finds that the level of 
impairment presented by the Veteran's service-connected PTSD over the course of this appeal warrants a 50 percent disability rating, and no higher.

The Board has considered the statements of the Veteran as to the extent of his symptoms over the course of the entire appeal.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In evaluating a claim for an increased rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for a 50 percent disability rating. 

Migraine Headaches

The Veteran asserts that his service-connected migraine headache disorder has been more disabling than initially rated.  His headache disorder has been rated as noncompensable prior to March 17, 2014, and as 30 percent disabling thereafter.  He contends that higher ratings are warranted.

The Veteran's service-connected migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 which provides the diagnostic criteria for migraines. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Under Diagnostic Code 8100, a noncompensable disability rating is assigned for migraines with less frequent attacks than required for a 10 percent rating.  A 10 percent disability rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the preceding several months.  A 30 percent disability rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent disability rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

A VA examination report dated in November 2008 shows that the Veteran reported a history of massive headaches, constant fatigue, and interrupted sleep.  He described having severe headaches every three weeks, along with photophobia, irritability to noise, nausea, and vomiting.  His course was said to be stable since onset in 2000.  Response to treatment with medication was fair.  The diagnosis was migraines.  This was said to have significant effects on usual occupation resulting in decreased concentration and pain.  There were no effects on driving, grooming, toileting, dressing, and bathing.  There were mild effects on feeding, travelling, sports, exercise, shopping, and chores; and moderate effects on recreation.

A VA examination report dated in February 2011 shows that the Veteran reported progressively worse migraine headaches manifested by photophobia, aural sensitivity, and nausea.  He would treat with medication with good response.  It was noted that the Veteran had retired from employment as a police officer, in part, because of his migraine headaches.  

VA outpatient treatment records dated from June 2009 to February 2013 show that the Veteran was treated intermittently for symptoms associated with his migraine headaches.  In July 2009, the Veteran reported experiencing very severe headaches, dizziness, clumsiness, noise and light sensitivity, memory loss, fatigue, irritability, and poor frustration tolerance.  It was indicated that given the frequency and severity of the headaches, it would be helpful to have the input of a neurologist.  

In March 2010, the Veteran reported a five to six year history of headaches that would occur about every three weeks and feel like pain in the right side of the head, described as excruciating, probing, or throbbing from front to back.  There would be associated nausea, vomiting, and sensitivity to light and noise.  He added that he had passed out twice with a severe headache, but had not had shaking, incontinence, or tongue biting.  Treatment with medication was said to have reduced frequency from daily to every three weeks.  The headaches would last three days.  The assessment was migraine headaches with aura.  He was prescribed medication to take at onset.  

In October 2010, the Veteran reported a history of chronic migraine headaches, approximately every three weeks, lasting one to three days.  The migraine headaches would be accompanied by phonophobia, photophobia, and some nausea and vomiting, that required him to lie down.  He was very vigilant about tracking his migraines in a calendar, and was determined to find what may be causing his migraines.  He also described associated visual impairment and a change in his sense of smell prior to onset.

In February 2012, headaches were said to be well controlled on medication.  He noted that he had run out of medication, and since then, his headaches had increased in frequency to nearly weekly, lasting one to two days.  The headaches would be unilateral in nature and shoot to the back of his head.  There were associated with nausea, vomiting, and light/sound sensitivity.  They were sometimes associated with halos around lights and squiggly lines in his vision.  

A VA examination report dated in March 2013 shows that it was noted that the 
Veteran had been diagnosed with headaches (including migraines), but there were no findings specific to the service-connected disability.

A VA examination report dated in March 2014 shows that the Veteran reported a 15 year history of migraine headaches for which he was taking medication.  The headaches would occur approximately every 12 to 21 days.  The pain was described as pulsating or throbbing and was mostly on the right side of the head.  The migraine headaches would be accompanied by nausea, vomiting, sensitivity to light, and vision changes.  The pain would last one to two days.  He would have characteristic prostrating attacks more frequently than once per month.  He would experience very frequent prostrating and prolonged attacks of headache pain, and miss work on the average of four days per month.  The diagnosis was migraine including migraine variants.  

VA outpatient treatment records dated from April 2015 to October 2015 show continued treatment for ongoing reported headaches.  In April 2015, the migraine headaches were said to occur every four to six weeks.  In August 2015, the migraine headaches were said to have increased to almost weekly.  They headaches would be accompanied by aura, hypersensitivity to sound, and unilateral throbbing pain.  The Veteran was referred to neurology for further consult.

Upon consideration of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected migraine headaches have more nearly approximated the criteria for a 30 percent disability rating under Diagnostic Code 8100 from the effective date of his award of service connection.  This is so because the evidence demonstrates that the Veteran's headache disability has, since his award of service connection, been tantamount to migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  VA outpatient treatment records as early as July 2010, he was said to be experiencing very frequent and severe headaches, and in March 2010, a five to six year history  was indicated occurring daily to every three weeks, lasting three days.  In October 2010, it was established that the headaches required the Veteran to lie down.

The Board notes that neither the rating criteria nor the Court has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In the instant case, the Veteran's reported symptoms have been relatively consistent during the pendency of his appeal, which symptoms include nausea, photophobia, and phonophobia.  This symptomatology has been found to meet the criteria for migraine-type headaches.  Further, the evidence suggests that the Veteran has experienced severe headaches at least once a month since his award of service connection.  The evidence further suggests that the Veteran would have experienced headaches more frequently if he were not taking medication.  Notably, it has been established that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria." Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). As Diagnostic Code 8100 does not contemplate the effects of medication in alleviating the frequency of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of his disability.  Id.  Although the medical evidence of record does not indicate that the Veteran's headaches could be considered "prostrating," in light of his associated symptomatology and the severe nature of his headaches, the Board concludes that the Veteran's headaches have, since the effective date of his award of service connection, been more aptly described by the criteria necessary for a 30 percent disability rating.

The Board has also considered whether a 50 percent rating is warranted, but finds that it is not.  The Board has reviewed the relevant evidence of record but finds that it does not demonstrate a disability picture characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, the evidence does not suggest that the Veteran's headaches resulted in severe economic inadaptability during that time.  Indeed, the evidence dated during that time does not indicate that the Veteran was missing work due solely to his headaches.  Although the Veteran had reported missing work when experiencing a very intense headache, he did not indicate how often that occurred. Thus, regardless of the severity of the Veteran's headaches, because the evidence does not suggest that his headache were productive of severe economic inadaptability, the Board finds that the evidence fails to establish that the Veteran's migraines more nearly approximated the criteria for 50 percent rating during the time period on appeal.  38 C.F.R. § 4.124a , Diagnostic Code 8100.  Accordingly, a disability rating greater than 30 percent is not warranted at any point during the relevant time period.  See 38 C.F.R. § 4.124, Diagnostic Code 8100.

Extra-schedular Consideration

The Board also finds that evidence does not show an exceptional or unusual 
disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321(2015).  In this regard, the Board does not dispute that the service connected PTSD with depression and migraine headaches have had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40. Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extra-schedular disability rating is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.



ORDER

A 50 percent disability rating for service-connected PTSD with depression, for the period on appeal prior to April 11, 2014, is granted, subject to the applicable criteria governing the payment of monetary benefits.

 A disability rating greater than 50 percent for service-connected PTSD with depression is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the remaining claims. 


Service Connection - Hands

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2013).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2013).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full-time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).

The Veteran contends that his bilateral hand disability began while he was on active duty.  He is service connected for cervicalgia, lower neck pain.  In the January 2014 remand, the Board indicated that it would consider the Veteran's service connection claim on both direct and secondary bases.

A June 2001 private treatment record shows that the Veteran complained of tingling of his fingertips on both hands and continued neck pain.  An August 2001 periodic examination contains a normal clinical evaluation of the upper extremities.  An undated treatment record contains a diagnosis of arthralgia of the hands.

The November 2008 VA examination report contains a diagnosis of nonspecific myofascial pain with respect to the Veteran's hands.  However, no nexus opinion was provided. 

Post-service VA treatment records contain a diagnosis of bilateral carpal tunnel syndrome.

Given the evidence of bilateral hand complaints in service, the current diagnosis of a disability, and the contended theory of secondary service connection, in January 2014, the Board determined that the Veteran should be scheduled for a VA examination so as to assess the etiology of any current bilateral hand disability.  The Veteran was examined by VA in March 2014.  Following examination, the Veteran was diagnosed with history of fracture of the metacarpal of the ring finger of the left hand.  The examiner then concluded that the requested opinion could not be provided without resorting to mere speculation because there was insufficient medical evidence upon which to base an opinion.  Based on the clinical presentation, the examination findings and the Veteran's reports, an opinion could not be provided as to any additional loss of range of motion in degrees that the condition would cause during repeated use over time or flare ups.  The examiner then opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran fell and suffered a fracture on the fourth metacarpal of his left hand in 2012, and there was no evidence of his fall being caused by a service-connected condition.

The Board finds this opinion to be inadequate as the VA examiner did not discuss the tingling of the fingertips on both hands; the diagnosed arthralgia of the hands; the diagnosed myofascial pain of the hands; and the diagnosed bilateral carpal tunnel syndrome.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).   Moreover, the examiner failed to provide a rationale for the opinion the was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  As such, the March 2014 VA opinion would be unlikely to survive judicial scrutiny and an additional opinion as to the nature and etiology of the claimed disability must be obtained.

Increased Disability Ratings
 
With respect to the claim for entitlement to increased disability rating for the service-connected knees, back, and neck disabilities, the Board finds the most recent March 2014 VA examination reports to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, the March 2014 reports included range of motion studies that did not include findings of range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Moreover, the VA examiner in each examination report provided range of motion studies following repetitive motion, but then indicated that it was not possible, without resorting to mere speculation, to estimate either additional loss of range of motion in degrees that each condition would cause during repeated use over time or flare-ups because there was insufficient medical evidence upon which to base an opinion.   Unfortunately, this information is important to adequately evaluate the Veteran's claimed disabilities and must be obtained if possible.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a(3)(iii) (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, for the foregoing reasons, the Board finds that a new VA examination to determine the current severity of each disability is warranted.

The Board also notes that the evidence of record suggests that the Veteran underwent right knee surgery during the pendency of this appeal.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, on remand, any outstanding medical records, to include surgical treatment records, must be obtained. 

TDIU

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim.
 

Additional Development

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities (to include surgical treatment records for the service-connected right knee disability) and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted bilateral hand disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is directed to answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran's diagnosed bilateral hand disability (to specifically include 
history of fracture of the metacarpal of the ring finger of the left hand, tingling and numbness of the fingers of both hands; arthralgia of the hands; myofascial pain of the hands; and bilateral carpal tunnel syndrome) had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that the Veteran's diagnosed bilateral hand disability (to specifically include 
history of fracture of the metacarpal of the ring finger of the left hand, tingling and numbness of the fingers of both hands; arthralgia of the hands; myofascial pain of the hands; and bilateral carpal tunnel syndrome) was caused (in whole or in part) by a service-connected disability (to specifically include the service-connected cervical spine disability)?

(c)  Is it at least as likely as not that the Veteran's diagnosed bilateral hand disability (to specifically include 
history of fracture of the metacarpal of the ring finger of the left hand, tingling and numbness of the fingers of both hands; arthralgia of the hands; myofascial pain of the hands; and bilateral carpal tunnel syndrome) is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (to specifically include the service-connected cervical spine disability)?

If the Veteran's current bilateral hand disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific bilateral hand disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for appropriate VA examinations in connection with his claims for increased disability ratings for his service-connected cervical and lumbar spine, and right and left knee, disabilities.  The claims file, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies, to include imagining studies, should be conducted and the reports of any such tests or studies should be included in the claims file.

The examiner is requested to provide a complete assessment of the severity of the Veteran's disabilities. The examiner must comment on any arthritis documented by X-ray findings and its relationship to each service-connected disability.

The examiner must report the ranges of motion for the cervical and lumbar spines, and left and right knees. Specifically, the examiner must test the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the Veteran's disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

With specific regard to the right and left knees, the examiner shall also describe any lateral instability or recurrent subluxation as nonexistent, "slight," "moderate," or "severe." 

With specific regard to the cervical and lumbar spines, the examiner shall specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's spine.

(c) Whether the Veteran has intervertebral disc syndrome of the spine, and if so, the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected cervical and lumbar spine disorders, to specifically include any radiculopathy or neuropathy of the upper and lower extremities, and any associated bladder or bowel impairment.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


